Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the preliminary amendment dated 09/09/2019, the following occurred: Claims 4 and 6-11 were amended; claim 12 was cancelled; and claims 14-15 are new.
Claims 1-11 and 13-15 are pending and have been examined.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of the prior-filed application, Application No. PCT/JP2017/009590, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 14 of the instant application recites subject matter (“wherein the voiding data display controller is configured or programmed to delete, as a result of modification of the data on the wake-up time, the voiding data before the wake-up time, which has been modified, from a window, and to modify, as a result of modification of the data on the fall-asleep time, a display position of the data on the fall-asleep time that has been modified”) that is analogous to subject matter of PCT/JP2017/009590 claim 2, which is found to extend beyond the content of the parent application as filed. See IDS document received 11/10/2020, “Extended European Search Report” at item 2.1.
	
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 09/09/2019, 11/10/2020, 10/06/2021 and 3/14/2022 follow the provisions of 37 CFR 1.97 and have been fully considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. See e.g., MPEP 2181(V). Such claim limitation(s) is/are:
a “display controller configured or programmed to display voiding data including a voiding date and time and a voided volume” in claims 1 and 13
a “display controller configured or programmed to display data on a wake-up time and data on a fall-asleep time” in claims 1 and 13
a “display controller configured or programmed to display a result of analysis of the voiding data” in claims 1 and 13
a “display controller configured or programmed to display additional information of the voiding data including at least one of urinary urgency, urine leakage, and a presence or absence of defecation” in claim 8
a “display controller configured or programmed to display, between the voiding data arranged in a time sequence, a wake-up time indication and a fall-asleep time indication as the data on the wake-up time and the data on the fall-asleep time, respectively” in claim 9
a “highlighting controller configured or programmed to display an indication that highlights numerical data exceeding a threshold among at least one of the voiding data and the result of the analysis of the voiding data” in claim 10
a “receiver configured to receive an input of the threshold” in claim 11
a “highlighting controller is configured or programmed to change the threshold upon the received input of the threshold” in claim 11 
a “receiver configured to receive inputs of the data on the wake-up time and the data on the fall-asleep time” in claim 14
a “modifier configured to modify the data on the wake-up time and the data on the fall-asleep time based on the input data acquired…” in claim 14
a “display controller is configured or programmed to delete, as a result of modification of the data on the wake-up time, the voiding data before the wake-up time, which has been modified, from a window” in claim 14
a “display controller is configured or programmed… to modify, as a result of modification of the data on the fall-asleep time, a display position of the data on the fall-asleep time that has been modified” in claim 14
an “input unit configured to receive a user’s input operation” in claim 15
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification describes the corresponding structure, material or acts as follows:
a “display controller” corresponds to a processor (see specification at para. 0031 and Fig. 2). Note: The Broadest Reasonable Interpretation (BRI) in light of the specification for the corresponding structure and equivalents thereof is understood to be a processor and functionality programmed to display, modify, and delete data.
a “receiver” corresponds to a computer (see specification at para. 0055-0057, Fig. 4). Note: The BRI in light of the specification for the corresponding structure and equivalents thereof is understood to be any computer and functionality programmed to receive input.
a “device” corresponds to a computer (see again specification at para. 0031). Note: The BRI in light of the specification for the corresponding structure and equivalents thereof is understood to be any computer and functionality programmed to display and acquire data.
a “modifier” corresponds to a processor (see again specification at para. 0031 and Fig. 2). Note: The Broadest Reasonable Interpretation (BRI) in light of the specification for the corresponding structure and equivalents thereof is understood to be a processor and functionality programmed to modify data.
an “input unit” indeed corresponds to its plain meaning (see specification at para. 0046). Note: The BRI in light of the specification for the corresponding structure and equivalents thereof is understood to be an input unit. Through analysis, “input unit” is not actually a generic placeholder.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Note: Per MPEP § 2181(II)(B), the Applicant’s specification has the description necessary to support the claim limitations interpreted under 35 U.S.C. § 112(f), because the claimed functionalities are ‘coextensive’ with the corresponding structures.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1 and 13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1 and 13 fall into at least one of the statutory categories (i.e., machine). 
Step 2A, Prong 1: The identified abstract idea is as underlined (claim 13 being representative):
a voiding data display device including:
	a voiding data display controller configured or programmed to display voiding data including a voiding date and time and a voided volume;
	a time data display controller configured or programmed to display data on a wake-up time and data on a fall-asleep time; and
	an analysis result display controller configured or programmed to display a result of analysis of the voiding data; and

a voided volume measurement device connectable to the voiding data display device wirelessly or by wire;
	wherein the voiding data display device is configured to acquire at least one of the voiding data and a set of the data on the wake-up time and the data on the fall-asleep time from the voided volume measurement device.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a computer having a processor. That is, other than reciting these generic computer components, the claimed invention amounts to a human following a series of rules or steps to (optionally) establish a connection; acquire at least one of voiding data and a set of data on wake-up time and data on fall-asleep time from voided volume measurement; and display the voiding data, the data on the wake-up time, the data on the fall-asleep time, and a result of analysis of the voiding data. The Examiner notes that the October 2019 guidance (2019 PEG) at pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. See additionally MPEP 2106.04(a)(2). Accordingly, the claims recite an abstract idea.

Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of the computer having the processor that implements the identified abstract idea. The additional element aforementioned is not described by the applicant and is recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that this amounts no more than mere instructions to apply the judicial exception using a generic computer component (see Specification e.g., at [0031]). See MPEP 2106.05(f). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional element of a voided volume measurement device that collects, transmits or outputs data. The additional element is not described by the applicant and is recited at a high-level of generality (i.e., as a general means of collecting, transmitting or outputting data) and amounts to a location from which data is received or to which data is transmitted or outputted, each of which represents an extra-solution activity. See MPEP § 2106.04(d)(I). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer having the processor to perform the method (represented by claim 13) amounts no more than mere instructions to apply the judicial exception using a generic computer or generic computer component. Mere instructions to apply a judicial exception using generic computer(s) and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the voided volume measurement device (i.e., a device that collects, transmits or outputs data) is considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving, transmitting and outputting data over a network, e.g. using the Internet to gather data, has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). See also MPEP 2106.05(g) (citing Mayo and OIP Techs.) Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims are not patent eligible.

Dependent claims 2-11 and 14-15, when analyzed as a whole, are similarly rejected under 35 U.S.C. §101 because the additional limitations fail to establish that the claims are not directed to an abstract idea without significantly more. The claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea, (2) do not further limit the claim to a practical application, or (3) do not provide an inventive concept such that the claims are subject matter eligible.
	Claims 2-11 and 14 merely further describe the computer or the processor. See analysis, supra.
	Claim 15 further describes the additional element of an input unit of the computer configured to receive a user’s input operation, i.e., a generic computer component performing a generic computer component function that facilitates the identified abstract idea. See analysis, supra. See also specification at [0046].








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Univ Kyoto (JP 2007-233949 A; hereinafter “Univ”).

Re. CLAIM 1, Univ teaches a voiding data display device ([0018], computer system 1) comprising:
	a voiding data display controller ([0018], CPU 2) configured or programmed to […] voiding data including a voiding date and time and a voided volume (Abstract teaches a urination graph is displayed. [0019] teaches recording a patient’s urination e.g. amount of urination and a urination date and time. See also Fig. 4-7. Fig. 4 teaches recording amount in ml);
	a time data display controller ([0018], CPU 2) configured or programmed to […] data on a wake-up time and data on a fall-asleep time (Abstract & [0019] teaches a wake-up time and a sleeping time of the recorded day are recorded); and
	an analysis result display controller ([0018], CPU 2) configured or programmed to […] a result of analysis of the voiding data (Fig. 5 & [0027] teach a graph (result of analysis), the amount graph of urination shown in Fig. 5, also of sleeping time and the wake-up time);
	wherein the voiding data, the data on the wake-up time, the data on the fall-asleep time, and the result of the analysis of the voiding data are displayed on a same
window ([0027] teaches the graphic display (window) of Fig. 5 shows the amount graph of urination (result of the analysis) displayed on display unit 4 and has the amount of urination, the wake-up time, the sleeping time.)

Univ may not explicitly teach to display a particularly recited data.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of displaying data with teaching of Univ since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Univ. Providing computer processing technology (as taught by Univ) does not change or affect the normal computer-implemented functionality of the urination management system of Univ. Displaying patient-related information on a computer system would be performed the same way even with the display of other patient-related information. Since the functionalities of the elements in Univ do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 2, Univ teaches the voiding data display device according to claim 1, configured to visually distinguishably display a first voiding data logged from the wake-up time to the fall-asleep time and a second voiding data logged from the fall-asleep time to the wake-up time in different display modes ([0027] teaches a graphic display. [0033] teaches setting information including the information for determining each time zone of day and night… Daytime and night may be distinguished (visually) with predetermined time and daytime and night can also be set based on sleeping time and wake-up time. See Fig. 7 & [0034] for example. Fig. 5-7 teach different graphic displays (modes) with the time zones and logged voiding data.)

Re. CLAIM 3, Univ teaches the voiding data display device according to claim 2, configured to display the first voiding data logged from the wake-up time to the fall-asleep time and the second voiding data logged from the fall-asleep time to the wake-up time (see claim 2 prior art rejection, e.g., Fig. 7) […]

Univ may not teach to display data in character colors different from each other or background colors different from each other. 
	However, the limitation claims information/labels (i.e., colors) that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system (see MPEP §2111.05). The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because Univ teaches a computer system that is capable of graphic display of information having data labels, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the displayed data of the prior art with any other information/labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).
	Further, this limitation is a matter of design choice. Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). Displaying different information in different colors is considered an obvious design choice when faced with the problem of creating a visual distinction between different items of data. Moreover, such highlighting is purely based on the preferences of the user and is not a technical feature. As stated above, the limitation claims colors that constitute non-functional descriptive information.

Re. CLAIM 4, Univ teaches the voiding data display device according to claim 1, including a first display area arranged for displaying data during a unit time period including the voiding data, the data on the wake-up time, the data on the fall-asleep time, and the result of the analysis of the voiding data is displayed (see claim 1 prior art rejection, e.g., [0027] and Fig. 5), and a second display area arranged for displaying at least one of the data included in the first display area is displayed over a plurality of unit time periods (see Fig. 4-7. See e.g., Fig. 4, displaying data from the 8/18 time period and data from an 8/19 time period.)

Re. CLAIM 5, Univ teaches the voiding data display device according to claim 4, wherein the first display area is arranged for displaying data for one day as the unit time period in a time sequence (see again, e.g., Fig. 5); and the second display area is arranged for graphically displaying data for multiple days (see again, e.g., Fig. 4. Additionally, see [0030].)

Re. CLAIM 6, Univ teaches the voiding data display device according to claim 4, configured to display the first display area and the second display area on different windows (see again Fig. 5 & Fig. 4. The graphical display data (areas) are necessarily displayed separately on the different graphical displays (windows). Additionally, see [0030].)

Re. CLAIM 7, Univ teaches the voiding data display device according to claim 1, wherein the result of the analysis of the voiding data includes at least one of (The Examiner notes only one of the following are required. See Fig. 4-7.)
	a total voided volume (see e.g., Fig. 5), 
	a total daily voiding frequency (see e.g., Fig. 6), and 
	a set of (see [0030], teaching an amount graph of average urination)
		an average voided volume during waking up and 
		an average voided volume during falling asleep (see e.g., Fig. 5) and/or 
	a set of 
		a voiding frequency during waking up and 
		a voiding frequency during falling asleep (see Fig. 6)

Re. CLAIM 9, Univ teaches the voiding data display device according to claim 1, wherein the time data display controller includes a wake-up and fall-asleep indication display controller configured or programmed to display (see claim 1 prior art rejection), between the voiding data arranged in a time sequence, a wake-up time indication and a fall-asleep time indication as the data on the wake-up time and the data on the fall-asleep time, respectively (See Fig. 4-7. The Examiner interprets the lines set e.g., at at 21:00 and 07:30, as the respective indications.)

Re. CLAIM 10, Univ teaches the voiding data display device according to claim 1, further comprising a highlighting controller configured or programmed to display an indication that highlights numerical data exceeding a threshold among at least one of the voiding data and the result of the analysis of the voiding data (See Fig. 7. [0032] teaches a definition defined about a urination symptom, e.g. nocturnal polyuria. [0033] Moreover, the setting information, including the information for determining each time zone of day and night, along with the definition is preserved in storage unit 7. [0034] teaches part of the definition to be “urine volume >= one day at night if it is 35% of urine volume”; and when judged with nocturnal polyuria (exceeding a threshold) as a result of calculation, the dialog box (indication) “nocturnal polyuria” is displayed on the predetermined part of display unit 4. Fig. 7 & [0034] also teach displaying the character (indication) “nocturnal polyuria”.)

Re. CLAIM 11, Univ teaches the voiding data display device according to claim 10, further comprising a threshold input receiver configured to receive an input of the threshold ([0032] teaches the definition (necessarily input) is preserved (stored) in the predetermined area of the storage unit 7. The Examiner notes that the definition contains the threshold, which is necessarily input and subsequently stored.); wherein the highlighting controller is configured or programmed to change the threshold upon the received input of the threshold ([0032] teaches a definition of a nocturnal polyuria determination (necessarily input) can be the formula “being 20% of urine volume >=…” or “being 35% of urine volume >=…” can be used. A user can change these definitions suitably. The Examiner interprets a new definition as input and stored, such that a user changes the definition. See also [0033]-[0034] & Fig. 7.)

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Univ in view of Munekata KK (JP 2006-231032 A; hereinafter “Munekata”).

Re. CLAIM 8, Univ teaches the voiding data display device according to claim 1, further comprising an additional information display controller configured or programmed to display […] (see claim 1 prior art rejection. See e.g., Abstract & [0018], CPU 2.)

Univ may not teach additional information of the voiding data including at least one of urinary urgency, urine leakage, and a presence or absence of defecation.

Munekata teaches 
	at least one of urinary urgency, urine leakage, and a presence or absence of defecation (see [0037]: “when it has leaked while it becoming impossible to bear and going to a toilet, for example, when [ which is referred to as liking to urinate suddenly ] it draws near, first, when the uresiesthesia of an urgency level is sensed a “sense of urgency”,” (urinary urgency), “key 19 is pressed, and key 20 is pressed when it has leaked behind “urinary incontinence”,” (urine leakage), “Thus, a state, time, etc. of urination are recordable on recording unit… with the combination of an order of pressing each key”.)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of displaying data with teaching of Munekata since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Univ or Munekata. Providing computer processing technology (as taught by Univ) does not change or affect the normal computer-implemented functionality of the urination management system of Univ. Displaying patient-related information on a computer system would be performed the same way even with the display of additional patient-related information. Since the functionalities of the elements in Univ and Munekata do not interfere with each other, the results of the combination would be predictable.
	Alternately, the recited additional information is non-functional descriptive information of the recited voiding data.

Re. CLAIM 13, the subject matter of claim 13 is essentially defined in terms of a system, which is technically corresponding to claim 1. Since claim 13 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Further, Univ teaches
	[… a voided volume measurement device connectable to… wirelessly or by wire…]; and
	wherein the voiding data display device (CPU 2) is configured or programmed to acquire at least one of (The Examiner notes only one of these is required)
	the voiding data (Claim 1 and [0023] teach the CPU 2 arranges the urination recorded data obtained (necessarily obtained).) and 
	a set of the data on the wake-up time and the data on the fall-asleep time (Claim 1 and [0021] teach the scanner 5… reads optically the data of the urination recording, which contains the sleeping time and the wake-up time.)
	from [… the voided volume measurement device...] (scanner 5).

Univ may not teach
	a voided volume measurement device connectable to … wirelessly or by wire

Munekata teaches
	a voided volume measurement device connectable to … wirelessly or by wire (Fig. 8 & [0049] teach Personal Digital Assistant (PDA) 10 and computer 30 can connect (wirelessly or by wire). [0029] teaches a method of a patient carrying a PDA into a hospital… connecting with a doctor’s computer, and inputting data about the transfer method of the urination information recorded on the PDA. The Examiner interprets the PDA as a voided volume measurement device, i.e., a device from which the data of Univ is obtained.)
The USPTO interprets claim limitations that contain “if, may, might, can, could, when, potentially, possibly” as optional language. As a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted; “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.” MPEP 2111.04 & 2173.05(d) (see also In re Johnston, 435 F3d 1381, 77 USPQ2d 1788 (Fed Cir 2006)). The Examiner notes that “connectable” means “can be connected”.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the urination management system of Univ to have another structural device from which data is (or can be) obtained (if/when connected) and to use this information as part of a urination information management system as taught by Munekata, with the motivation of reducing the time and effort which a patient records data and likely improving the accuracy of recording data about urination (see Munekata at Technical Problem and Problem to be Solved).
	
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Univ in view of Moharir et al. (US 2015/0378977 A1; hereinafter “Moharir”).

Re. CLAIM 14, Univ teaches the voiding data display device according to claim 1, further comprising:
	a wake-up and fall-asleep time input receiver configured to receive inputs of the data on the wake-up time and the data on the fall-asleep time (Claim 1 and [0021] teach the scanner 5… reads optically the data of the urination recording (inputs), which contains the sleeping time and the wake-up time); and
	a wake-up and fall-asleep time modifier configured to modify the data on the wake-up time and the data on the fall-asleep time based on input data acquired by the wake-up and fall-asleep time input receiver (Claim 1 and [0023] teach the CPU 2 arranges (modifies) the urination recorded data obtained (necessarily obtained) to a table format. See also [0033].);
	wherein the voiding data display controller is configured or programmed to […], as a result of modification of the data on the wake-up time (arrangement to a table format), the voiding data before the wake-up time, which has been modified, from a window (see previous citations. Also, [0023] teaches in order to make a table format arrange a urination recorded data, various kinds of spreadsheet applications can also be used. See also Fig. 4-7 (display from windows).), and to modify, as a result of modification of the data on the fall-asleep time, a display position of the data on the fall-asleep time that has been modified ([0033] teaches a user can change a setting information, e.g. time zones of day and night set based on sleeping time and wake-up time, arbitrarily. Fig. 6 & [0028] teach display of a graph with the arbitrary time zones. The Examiner interprets changing the time zones as changing display positions of the time zones.)

Univ may not teach delete, as a result of modification of the data… from a window.
Moharir teaches 
	delete ([0018] teaches one or more input cells are evaluated… evaluation of the parsed cell results in… deletion of cells in the spreadsheet application in accordance with the type of input present in the cell being evaluated. See also [0023].)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of deleting data with teaching of Univ since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Univ or Moharir. Providing computer processing technology (as taught by Moharir) does not change or affect the normal computer-implemented functionality of the urination management system of Univ. Displaying patient-related information on a computer system would be performed the same way even with the deletion of some of the patient-related information previously obtained and arranged by the computer system. Since the functionalities of the elements in Univ and Moharir do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 15, Univ/Moharir teaches the voiding data display device according to claim 14, further comprising an input unit configured to receive a user’s input operation to display a voiding diary on a different day (Univ [0029] teaches when two or more days are specified in Step S5… (either) the entire period makes the urination graph contained in one graph, or the urination graph of each day by day is made. Univ [0031] teaches if a predetermined instruction is performed from input unit 6 after displaying a graph… CPU 2 will display… the screen which asks a user whether it ends or new start date and new end date are specified (Step S7). When it is answered that a user re-specifies a start date and an end date by input unit 6, it returns to Step S5.)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Myint et al. (2016) for teaching mobile phone applications in management of enuresis.
Pereira-Azevedo et al. (2016) for teaching mHealth App downloads and analysis of Urology Apps
Carney et al. (WO 2013/095231 A1) for teaching method and computer program for monitoring use of an absorbent product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173. The examiner can normally be reached 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.W./Examiner, Art Unit 3626               

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626